THE COURT.
Respondents move to dismiss the appeal of the intervener Florence Brown upon the grounds, first, that she no longer has any interest in the subject matter of the litigation, and, as to her, the questions involved in the appeal have become moot, and on the further (second) ground that she has failed to perfect the appeal within the time required by law.
Both grounds of the motion are good. The first has been considered and held to be a sufficient reason for dismissing the appeal in the opinion and decision this day rendered in Hindman v. Owl Drug Co. (L. A. No. 14375), *(Cal.) 33 Pac. (2d) 1023.
It appears from the certificate of the clerk of the court in which the action was prosecuted that notice of appeal to the Supreme Court of the intervener, Florence Brown, was filed November 7, 1932. As to her, no further proceedings appear of record in the action.
The appeal is dismissed.

 Reporter's Note.—A rehearing was granted by the Supreme Court in the case of Hindman v. Owl Drug Co. (L. A. No. 14375) on July 26, 1934.